Broyles, C. J.
1. The defendant was convicted of seduction, and complains in his motion for a new trial that the judge in his charge instructed the jury as to the forms of. their verdict if they should find the defendant guilty of seduction or of fornication, but failed to give any form of a verdict for acquittal. There is no merit in this exception to the charge, since there was no evidence authorizing an acquittal, and the defendant in his statement to the jury admitted that he was guilty" of fornication.
2. The alleged newly discovered evidence being impeaching in its character, and it appearing from the facts of the case that it probably "could have been discovered before the trial of the case if the defendant had exercised ordinary diligence, the discretion of the court in overruling that ground of the motion for a new trial which was based upon the alleged newly discovered evidence will not be controlled.
3. The verdict was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.

Luke and Bloodworth, JJ., concur.